Citation Nr: 1534129	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-05 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left inguinal hernia, to include as secondary to a right inguinal hernia.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to an evaluation in excess of 10 percent for postoperative residuals of a right inguinal hernia beginning January 14, 2008.  

4.  Entitlement to an evaluation in excess of 10 percent for a painful incisional scar defect from a prior right inguinal hernia repair beginning January 14, 2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to December 1957.  This was followed by additional service in the U.S. Air Force Reserve, from which he was discharged in June 1962, and further service in the Army National Guard of Texas from September 1976 to September 1978, including active duty, active duty training, or full time training duty from July 1977 to August 1977, and in June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in April and July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Pursuant to his request, the Veteran was afforded a videoconference hearing before the Board in June 2014, a transcript of which is of record.  

The case was previously before the Board in July 2014 when it was remanded for additional development.

In April 2015, service treatment records were received that existed, but were not previously associated with the claims file.  Therefore, rather than determining whether new and material evidence has been submitted, the claim for service connection for left inguinal hernia will be reconsidered on the merits.  38 C.F.R. § 3.156(c) (2014).  The issue has been modified accordingly, as reflected on the cover page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an evaluation in excess of 10 percent for postoperative residuals of a right inguinal hernia beginning January 14, 2008, and entitlement to an evaluation in excess of 10 percent for a painful incisional scar defect from a prior right inguinal hernia repair beginning January 14, 2008, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Left inguinal hernia was not manifest during service, is not attributable to service, and is not caused by or aggravated by the service-connected right inguinal hernia.

2.  Low back disorder was not manifest during service, is not attributable to service, and may not be presumed to have been incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for left inguinal hernia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  The criteria for entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in March 2009, June 2009, and March 2015.  Thereafter, the issues were readjudicated by the AOJ, most recently in a June 2015 supplemental statement of the case.

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All available, relevant, and adequately identified treatment records, for which necessary authorization for VA to obtain, have been associated with the claims file.  The Veteran was afforded relevant VA medical examinations.  The Veteran was afforded a hearing before the undersigned and the transcript of the hearing is of record.

Attempts have been made to obtain additional service treatment and personnel records regarding the Veteran.  Texas Military Forces reported in February 2015 that there were no records for the Veteran.  Additional records were received in April 2015.  A Service Treatment Record Certification, dated in June 2015, indicated no records.  Thereafter, a June 2015 supplemental statement of the case identified the records received and the Veteran's representative waived the 30 day waiting period after receiving the supplemental statement of the case, indicating that they did not have any additional evidence regarding his appeal.  As such, the Board finds that adequate attempts have been made to obtain complete records regarding the Veteran.

The Veteran reported that he was awarded Social Security Administration (SSA) disability benefits for a neck condition since 1991.  As such, the Board finds it unnecessary to obtain the records regarding the award of SSA disability benefits as they are not relevant to the claims before the Board.  Soyini v. Derwinski, 1 Vet. App. 540 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Veteran reported that he was treated under Workers' Compensation for his left inguinal hernia in 1962.  Records regarding any application for Workers' Compensation have not been associated with the claims file.  However, as the Veteran has not provided authorization for VA to obtain these records and has not provided these records on his own behalf, and as the records would weigh against the Veteran's claim for service connection by associating the condition with his work as a machinist in Houston, the Board finds it unnecessary to obtain these records.  Id.

Neither the appellant nor his representative have identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

A.  Left Inguinal Hernia

The Veteran seeks entitlement to service connection for a left inguinal hernia, to include as secondary to a right inguinal hernia.  The Veteran reported that he was in the inactive reserves in 1962 and developed a hernia.  He reported that he was working for an oil field service company at that time.  He stated that he did not have a current diagnosis or treatment for a left inguinal hernia.  The Veteran has reported that his left inguinal hernia is due to his right inguinal hernia and/or its surgical repair.

Service treatment records from the Veteran's active service do not reveal any complaint, diagnosis, or treatment for any left inguinal hernia.  A Report of Medical Examination, at separation from active service, dated in November 1957, did not reveal any left inguinal hernia.  In September 1976 the Veteran was examined for entrance to the Army National Guard.  The examination revealed bilateral hernia scars.  On the Report of Medical History in September 1976 the Veteran reported hernia operations in 1955 and 1962.  The examiner noted on the form that the 1955 hernia repair was for the right side and the 1962 hernia repair was for the left side.

Upon examination in October 1989 the Veteran was noted to have had bilateral inguinal herniorrhaphy scars.  The left hernia operation was noted to have been performed in 1962.

The Veteran was afforded a VA medical examination in February 2009.  The Veteran was noted to have had left inguinal hernia repair.  The Veteran was not diagnosed with a left inguinal hernia.  

In January 2010 a computed tomography (CT) scan of the abdomen revealed an abdomen wall hernia along the left posterior lateral wall above the iliac crest.  There was herniation of retroperitoneal fat.  The appearance was without significant change since May 2007.

The Veteran was afforded a VA medical examination in June 2010.  The Veteran's 1962 left inguinal hernia repair was noted by the examiner.  After physical examination the Veteran was not diagnosed with a left inguinal hernia.  

In November 2013 a VA medical examiner rendered the opinion that the Veteran's left hernia condition was less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner noted that there was no clinical evidence of a left inguinal hernia; hence an opinion was not applicable for secondary or aggravation.  

Pursuant to the Board remand, the Veteran was afforded a VA medical examination in August 2014.  The Veteran was reported to be diagnosed with a left inguinal hernia in 1962 and to have a residual scar from left inguinal herniorrhaphy.  The Veteran reported that he was in inactive reserves in 1962, when he began having left inguinal groin pain, and was diagnosed with a hernia.  He was working as a machinist in Houston at the time, and the left inguinal hernia was treated under Workers' Compensation.  He had surgery in 1962.  Since the surgery, the Veteran stated that he had minimal problems with the left inguinal area, including residual scar pain. 

The Veteran also underwent a scar examination.

After physical examination and review of the claims file, the examiner rendered the opinion that the Veteran's left inguinal hernia was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the enlistment physical examination was normal for the abdomen and there was no history of hernia conditions.  Current clinical examination findings were most consistent with a diagnosis of scar, left inguinal, residual sensitivity, status post remote left inguinal herniorrhaphy.  The Veteran did not have a current left side inguinal hernia.  The presence of an abdominal wall hernia along the left posterior lateral wall above the iliac crest and a herniation of retroperitoneal fat were found to be unrelated to the remote left hernia surgical repair.  The examiner noted that this was more likely related to residuals of prostate cancer abdominal surgery.  Reviewed medical literature was noted to not support an opinion of unilateral inguinal herniation causing further herniation of the contralateral inguinal area, in this case the right inguinal hernia causing a left inguinal hernia.  

Initially, the Board notes that this claim of entitlement to service connection for a left inguinal hernia was adjudicated by the AOJ as a claim to reopen.  In the rating decision on appeal the AOJ declined to reopen the claim.  As discussed above, the claim is being reconsidered on the merits because additional service records have been added to the claims file.  "When the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits."  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  In this case, the Board finds that no prejudice would accrue to the appellant in deciding this issue at this time.  In the June 2015 Supplemental Statement of the Case, the issue was reviewed on the merits.  Therefore, since the issue has already been adjudicated, it is not prejudicial to the appellant for the Board to adjudicate the matter on its merits.

Entitlement to service connection for a left inguinal hernia is not warranted.  Service treatment records from the Veteran's initial period of active service do not reveal any complaint, diagnosis, or treatment for any left inguinal hernia.  Subsequently, during the Veteran's reported period of inactive reserves, he developed a left inguinal hernia and underwent surgery for its repair.  It is further noted that the Veteran reported that this occurred while he was a machinist in Houston and that he was treated under Workers' Compensation.  As such, the Veteran's left hernia did not manifest in service.

The Veteran was noted to have a left inguinal hernia repair scar upon examination at entrance to his Army National Guard service.  There is report of any treatment for a left inguinal hernia or residuals of his left inguinal hernia during his period of Army National Guard service.  As such, there is no evidence of any aggravation during the Veteran's period of active service in the Army National Guard.  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306.

Post service the Veteran has been afforded VA medical examinations which state that the Veteran does not have a current left inguinal hernia.  The examination in August 2014 reported that the Veteran had a left inguinal herniorrhaphy scar that had residual sensitivity; however, the Veteran did not have a current left inguinal hernia.  The presence of an abdominal wall hernia along the left posterior lateral wall above the iliac crest and herniation of retroperitoneal fat was found to be unrelated to the remote left hernia surgical repair and was more likely related to residuals of prostate cancer abdominal surgery.  As such, the preponderance of the evidence is against a finding that the Veteran's left inguinal hernia and/or residuals of left inguinal hernia repair surgery is due to the Veteran's active service.

Lastly, the Veteran has argued that his left inguinal hernia was caused by his right inguinal hernia.  Other than the Veteran's statements, there is no evidence of record indicating that the Veteran's left inguinal hernia could be caused by or aggravated by the Veteran's right inguinal hernia.  The Veteran's right hernia was corrected in 1955, prior to the development of the left hernia, and in August 2014 the examiner opined that the Veteran currently does not have a left inguinal hernia to be aggravated by any residuals of his right inguinal hernia.  In addition, although the Board in its July 2014 remand made the secondary opinion conditional on the diagnosis of a current left inguinal hernia, the examiner in August 2014 noted that the medical literature did not support a finding that the right inguinal hernia caused the left inguinal hernia.  As such, the preponderance of the evidence is against a finding that the Veteran's left inguinal hernia may be related to his right inguinal hernia.

Therefore, as the preponderance of the evidence is against the claim of entitlement to service connection for left inguinal hernia, service connection is denied.

B.  Low Back Disorder

The Veteran seeks entitlement to service connection for a low back disorder.  The Veteran reports that he injured his back while lifting his duffel bag onto a bus while in service in 1956.  He stated that he had an x-ray of the back at Herman Hospital while on leave that revealed a herniated disc in his lower back.  He reported that he was in the hospital again approximately one month after getting out of service and was told he had a herniated disc in the lower back.  He did not recall the name of the doctor.  The Veteran reported that the hospital indicated that they only kept records from 10 years and the shredded them.  The Veteran reported that he hurt his back while he was in Greenland and went to a doctor.

Service treatment records reveal that the Veteran developed pain after lifting his duffel bag in July 1956.  The Veteran was found to have marked spasm of the lumbar spine on physical examination and was diagnosed with muscle spasm.  In a Report of Medical History at separation, dated in November 1957, the Veteran did not report any back problems and denied arthritis and bone problems.  A Report of Medical Examination, dated in November 1957, reported the Veteran's spine and other musculoskeletal system to be normal.  In September 1976 the Veteran was examined for entrance to the Army National Guard.  The examination report noted normal back and musculoskeletal system.  On the Report of Medical History in September 1976 the Veteran denied recurrent back pain. 

In October 1987 the Veteran reported that he had a back injury and had been treated for a herniated disc.  Thereafter, treatment records reveal complaints of low back pain and diagnoses of degenerative disc disease, degenerative joint disease, herniated nucleus pulposus, and degenerative arthritis.

The Veteran was afforded a VA medical examination in October 1989.  The Veteran reported that in August 1985 he ruptured a lumbar disc while doing some heavy lifting.  Surgery was performed for the ruptured disc in December 1987 at Hillcrest Hospital.  The Veteran reported that the surgery did not help and that he had constant low back pain with frequent radiation of the low back pain into the left leg all the way down to the left foot.  He was advised that he needed to have another operation.  After physical examination the Veteran was diagnosed with a past history of a low back injury in 1985 with ruptured lumbar disc and surgery for removal of a ruptured lumbar disc and recurrent of ruptured intervertebrae lumbar disc with low back pain and left sciatica.  An x-ray from the examination revealed narrowing of the L4-5 and the L5-S1 interspaces with degenerative arthritic changes.

In 1992 the Veteran reported that his low back pain actually dated back to 1955 but that x-rays were negative at that time.  In October 1993, the Veteran was noted to report back pain for two weeks and denied any injuries.  He reported low back surgery in 1982.  A March 2004 bone scan revealed mild to moderate degenerative joint disease of the lumbar spine with likely post-surgical changes.

X-ray of the lower back in November 2010 revealed severe diffuse discogenic degenerative joint disease from L2-L3 through L5-S1, most prominent at L2-L3, and mild discogenic degenerative joint disease L1-L2.

A September 2011 magnetic resonance imaging (MRI) scan revealed severe degenerative changes at all lumbar discs but only mild central stenosis at the Ll-L2, L2-L3, L3-L4, and L4-L5 levels.  A small central disc herniation at the L4-L5 level and perhaps also at the L5-S1 level.  There was no foraminal narrowing is seen at any level.

In April 2014 a VA physician submitted the statement the Veteran "has chronic low back pain from military service."  The physician continues to indicate that the Veteran needs disability assigned for the condition.  The statement was prepared on a prescription blank and contains no rationale.  

In July 2014 the Veteran's spouse reported that she has known the Veteran since 1958 and he has had low back pain since then.  She stated that the Veteran told her about hurting his back lifting a duffel back if March 1956.  

Pursuant to the Board remand, the Veteran was afforded a VA medical examination in August 2014.  The Veteran was noted to be diagnosed with degenerative arthritis of the spine, spinal stenosis, lumbar radiculopathy on the left L4-S1, and a surgical lumbosacral spine scar.  The Veteran reported onset of low back pain in March 1956 while in the Air Force.  He was getting on the bus when starting leave before going overseas, and as he placed his duffel bag in the bus, he had low back pain.  He reported that he was evaluated by a private provider and had a herniated disc.  He was treated with heating pad and pain medication.  After 30 days of leave, his back improved, and he reported to his duty assignment in Greenland where he stayed for one year.  He has had recurrent low back pain since then. 

The Veteran also underwent peripheral nerve and scar examinations.  

After physical examination and review of the claims file, the examiner rendered the opinion that it was less likely than not that the Veteran's lumbar spine disability was incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that the Veteran's enlistment physical examination showed a normal back with no history for back problems.  The Veteran was treated for marked spasm of the lumbar muscles in July 1956.  On discharge physical examination in November 1957 there were no abnormal clinical exam findings pertaining to the lumbar spine or back.  Current clinical examination findings were most consistent with a diagnosis of chronic thoracolumbar spine degenerative joint disease and degenerative disc disease; mild spinal stenosis; and lumbar radiculopathy, left L4-L5-S1; and residual scar status post remote lumbar spine surgery.  The Veteran gave a history of injury to lumbar back in March 1956 while in the Air Force.  He was evaluated by a private provider and the Veteran stated he had a herniated disc.  The examiner noted that the evidence reviewed did not show any ongoing diagnosis or treatment for a herniated disc of lumbar spine during military service, and the separation physical examination had no findings or given symptoms of a chronic lumbar spine condition.  The examiner opined that the current diagnoses are most likely the result of ongoing process of aging of the lumbar spine, occurring many years after completion of military service.  The examiner noted that the Veteran did not have surgical intervention until 1985, many years after completion of military service.  

Entitlement to service connection for a low back disorder is not warranted.  It is acknowledged that the Veteran was treated for muscle spasm in the lumbar spine during his first period of active service.  However, thereafter, the Veteran was not noted to have any back problem upon examination at separation from service.  Although the Veteran has reported that he has had back pain since his injury in his first period of active service and the Veteran's spouse has reported that she has known the Veteran since 1958 and he always had back pain, the Veteran denied recurrent back pain and was not found to have any back problem on examination at entrance to his subsequent Army National Guard service in 1976.  The Veteran reported at his hearing before the undersigned that he was found to have a herniated disc upon x-ray at a private hospital during his initial period of active service.  However, in 1992 the Veteran reported that his low back pain dated to 1955 but that x-rays were negative at that time.  As the Veteran's reports of the beginning of back pain have been inconsistent and his reports of the findings of the private hospital have been inconsistent, the Board finds his reports to lack credibility.

The Veteran has submitted an opinion of a VA provider associating his ongoing pain with his active military service.  However, this opinion is of low probative value as it is not accompanied by any rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A VA examiner in August 2014, after thorough review of the claims file, examination of the Veteran, and discussion of the medical evidence of record, found that the evidence did not reveal ongoing diagnosis or treatment for herniated disc of the lumbar spine during service.  The examiner rendered the opinion that the current diagnoses were most likely the result of the ongoing process of aging of the lumbar spine, occurring many years after completion of military service.  The Board finds the opinion rendered in the August 2014 VA examination report to be highly probative because it is supported by thorough rationale.  

As the preponderance of the evidence is against a finding that the Veteran manifested a chronic low back disorder in service, developed arthritis of the low back within one year of separation from active service, and has a low back disorder related to his active service, service connection for a low back disorder is denied.


ORDER

Service connection for a left inguinal hernia is denied.

Service connection for a low back disorder is denied.


REMAND

In the July 2014 decision, the Board granted an increased 10 percent rating for postoperative residuals of a right inguinal hernia and a separate 10 percent rating for a painful incisional scar defect from a prior right inguinal hernia repair.  In the remand portion of the decision, the Board stated that given the additional evidence that was supposedly submitted by the Veteran at the videoconference hearing and in light of the Board's favorable action involving the claim for increase of the right inguinal hernia disability, contact by the AOJ on remand should be initiated with the Veteran in order to ascertain whether he wishes to pursue his appeal for a rating or ratings in excess of those herein granted.  

Subsequent to the Board decision and remand, the RO implemented the Board's decision granting entitlement to an evaluation in excess of 10 percent for postoperative residuals of a right inguinal hernia beginning January 14, 2008, and entitlement to an evaluation in excess of 10 percent for a painful incisional scar defect from a prior right inguinal hernia repair beginning January 14, 2008.  However, the RO rating decision indicated that this was a full grant of the benefits sought and did not contact the Veteran to ascertain whether he wished to pursue his appeal for a rating or ratings in excess of those granted.

As such, the Board is remanding the claims of entitlement to an evaluation in excess of 10 percent for postoperative residuals of a right inguinal hernia beginning January 14, 2008, and entitlement to an evaluation in excess of 10 percent for a painful incisional scar defect from a prior right inguinal hernia repair beginning January 14, 2008, for the Veteran to be contacted to ascertain whether he wishes to pursue his appeal for a rating or ratings in excess of those granted.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Ascertain from the Veteran whether the Board's actions granting entitlement to an evaluation in excess of 10 percent for postoperative residuals of a right inguinal hernia beginning January 14, 2008, and entitlement to an evaluation in excess of 10 percent for a painful incisional scar defect from a prior right inguinal hernia repair beginning January 14, 2008, satisfy the claim for a higher evaluation for postoperative residuals of a right inguinal hernia, and, if so, no further actions as to that claim are needed on remand.  If not, conduct all needed development outlined herein and any such development determined to be needed by the AOJ, before returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


